63 N.J. 541 (1973)
310 A.2d 460
IN RE STATE OF NEW JERSEY IN THE INTEREST OF D.S., JUVENILE-APPELLANT.
The Supreme Court of New Jersey.
Argued October 10, 1973.
Decided October 23, 1973.
*542 Mr. David R. Arrajj, Assistant Deputy Public Defender, argued the cause for appellant (Mr. Stanley C. Van Ness, Public Defender, attorney; Mr. William E. Norris, Assistant Deputy Public Defender, of counsel, Mr. David R. Arrajj, on the brief.
Mr. Kenneth Ply, Assistant Prosecutor, argued the cause for State of New Jersey, (Mr. Joseph P. Lordi, Essex County Prosecutor, attorney.)
PER CURIAM.
The judgment of the Appellate Division is reversed essentially for the reasons given by Judge Botter in his dissenting opinion, reported at 125 N.J. Super. 278 (App. Div. 1973).
For reversal  Justices JACOBS, SULLIVAN, PASHMAN and CLIFFORD, and Judge CONFORD  5.
For affirmance  None.